UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7703


LARRY E. PATTERSON

                Plaintiff – Appellant,

          and

ELMO A. REID, JR.; JAMES R. CLARK,

                Plaintiffs,

          v.

TIMOTHY M. KAINE, Governor of the State of Virginia, sued in
his official and individual capacity; JOHN W. MARSHALL,
Secretary of Public Safety of Virginia, sued in his official
and individual capacity; HELEN F. FAHEY, Chairperson of the
Virginia Parole Board, sued in her official and individual
capacity,

                Defendants – Appellees,

___________________________

DEREK T. FRITZINGER; MELVIN C. DODSON,

                Movants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00490-JRS)


Submitted:   June 30, 2011                  Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Larry E. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Larry E. Patterson appeals the district court’s order

denying his motion for relief judgment, filed pursuant to Fed.

R. Civ. P. 60(b).     On appeal, we confine our review to the

issues raised in the Appellant’s brief.      See 4th Cir. R. 34(b).

Because Patterson’s informal brief does not challenge the basis

for the district court’s disposition, Patterson has forfeited

appellate review of the court’s order.       Accordingly, we affirm

the district court’s judgment.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 3